PER CURIAM:
HH
El 28 de marzo de 1995, el Superintendente de la Policía expidió a José A. Román Ruiz una licencia para tener y poseer un arma de fuego, en conformidad con el Art. 20(c)(2) de la Ley de Armas de Puerto Rico, Ley Núm. 17 de 19 de enero de 1951, según enmendada, 25 L.P.R.A. see. 430(c)(2). También, el Tribunal de Primera Instancia, Sala Superior de Caguas, le autorizó portarla, quien además, poseía licencia de guardia de seguridad.
El 14 de febrero de 1998, Román Ruiz fue intervenido por la Policía en la tienda K-Mart en Plaza del Oeste, San Germán, en relación con la imputación de un delito de apropiación ilegal. Fue detenido en la tienda mediante arresto civil y se le acusó de haberse apropiado, junto a su esposa, de mercancía valorada en ciento cuarenta y cuatro dólares con noventa y dos centavos ($144.92). Ese mismo día, la Policía le ocupó las licencias y el arma antes mencionadas. Posteriormente, el caso por apropiación ile-gal, en su modalidad menos grave, fue archivado luego de un alegado acuerdo entre el acusado y la gerencia de la tienda.
El 20 de mayo, Román Ruiz solicitó al Superintendente de la Policía que, en vista del archivo del caso penal, cele-brase una vista administrativa y ordenase la devolución del arma y sus licencias. El 17 de septiembre, el Superin-tendente denegó ese pedido. En su resolución, le instruyó *642presentar, de así considerarlo, una solicitud de revisión ante el Tribunal de Primera Instancia, Subsección de Dis-trito con competencia, dentro del término de diez (10) días contados a partir de la fecha del archivo en autos de una copia de su resolución. Le indicó, además, que la solicitud de revisión se notificaría a la Policía dentro del mismo tér-mino, siendo dicho requisito jurisdiccional, conforme a la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la LPAU) y lo pautado en Méndez v. Corp. Quintas San Luis, 127 D.P.R. 635 (1991).
No conforme, Román Ruiz optó por presentar una revi-sión directa ante el Tribunal de Circuito de Apelaciones el 16 de noviembre.(1) El Procurador General solicitó la des-estimación argumentando que, según el Art. 19 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 429, el procedi-miento correcto para revisar una determinación adminis-trativa que cancelaba o denegaba una licencia para tener y poseer un arma de fuego era presentar una nueva solicitud a tales efectos ante el Tribunal de Primera Instancia, en el cual debería efectuar un juicio de novo. Román Ruiz se opuso y adujo que en armonía con el Plan de Reorganiza-ción Núm. 1 de la Rama Judicial, Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. see. 22 et seq., y las enmiendas a la LPAU, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.), la revisión de resoluciones de cualquiera de las agencias administrativas, *643incluyendo las del Superintendente, eran revisables por el Tribunal de Circuito de Apelaciones.
El 28 de mayo de 1999, el Tribunal de Circuito de Ape-laciones (Hons. Rivera de Martínez, Colón Birriel y Soler Aquino, Jueces) dictó sentencia, archivada en autos copia de su notificación el 7 de junio. Revocó la resolución del Superintendente, remitiendo el caso a la Policía, como agencia administrativa, para que concediera una vista ad-ministrativa con el propósito de escuchar a Román Ruiz, luego de la cual hiciera conclusiones y determinaciones conforme a la prueba, los preceptos legales y la jurispru-dencia vigente sobre la materia.
Al así decidir, el foro intermedio determinó, primera-mente, que tenía jurisdicción para atender la revisión en sus méritos, en vista del propósito unificador que animó la Reforma Judicial y, en armonía con el procedimiento uni-forme de revisión judicial establecido en la LPAU, para atemperarlo a la nueva estructura judicial. Concluyó que ese mismo esquema sustituyó el procedimiento del Art. 19 de la Ley de Armas de Puerto Rico, supra, relativo a la presentación de una nueva solicitud de licencia ante el Tribunal de Primera Instancia. Sobre los méritos de los erro-res señalados, no obstante, reconoció la amplia discreción que la ley ha conferido al Superintendente sobre expedir o revocar una licencia, expuso que la ausencia de oportuni-dad de ser oído e inobservancia de los requisitos mínimos para salvaguardar los derechos de Román Ruiz —sin vista administrativa ni resolución de causas o fundamentos para apoyar la decisión— no significaba que no debería garanti-zarse el debido proceso. Determinó, además, que ese . de-bido proceso de ley surgía claramente de lá Orden General Núm. 83-6 (Rev. 1) de la Policía sobre las normas y proce-dimientos para la solicitud, registro, traspaso y revocación de licencias y para la inscripción y disposición de armas de fuego, bajo las leyes de armas, de tiro al blanco y de vida silvestre. Por último, dicho tribunal mencionó que no exis-*644tía evidencia sustancial que apoyara la decisión del Superintendente.
A solicitud del Superintendente, revisamos.(2)
H — i 1-H
Incidió el Tribunal de Circuito de Apelaciones. La can-celación de una licencia de posesión y portación de armas y de guardia de seguridad están reguladas por leyes y regla-mentos diferentes. La cuestión planteada deber ser eva-luada, no sólo a la luz de la Ley de Armas de Puerto Rico, como lo hizo el Tribunal de Circuito de Apelaciones, sino según esas diferentes leyes y reglamentos. Nos explicamos.
Ciertamente la Ley de la Judicatura de Puerto Rico de 1994 en su Art. 4.002(g), 4 L.P.R.A. sec. 22k(g), dispuso que el Tribunal de Circuito de Apelaciones tendría jurisdicción para atender, mediante un recurso de revisión, discrecional, las decisiones, los reglamentos, las órdenes y las resoluciones de cualquier agencia administrativa, de acuerdo con los términos y condiciones establecidos por la LPAU.
La LPAU fue enmendada para atemperarla a la nueva Ley de la Judicatura de Puerto Rico de 1994. En lo pertinente dispuso que una parte adversamente afectada por un dictamen de una agencia, agotados todos los remedios provistos por la agencia o el organismo administrativo correspondiente, podrá presentar la revisión ante el Tribunal de Circuito de Apelaciones, dentro de treinta (30) días *645contados a partir de la fecha de archivo en autos de la copia de la notificación de la orden o resolución final de la agencia. La revisión se realizará tomando como base el ex-pediente administrativo; las determinaciones de hecho se-rán sostenidas por dicho tribunal si están basadas en evi-dencias sustanciales, pero las conclusiones de derecho son revisábles en todos sus aspectos. (See. 4.5 de la LPAU, 3 L.P.R.A. see. 2175).
Como el propósito que perseguía la Ley de la Judicatura de Puerto Rico de 1994 era lograr la máxima unificación de la jurisdicción, el funcionamiento y la administración de nuestro sistema judicial, ésta dispuso que con su aproba-ción toda ley o parte de ley que fuera contraria quedaba derogada. Art. 10.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 23m).
La controversia inicial ante nos —cuál es el recurso y foro apropiado para atender una actuación del Superintendente de la Policía, de cancelar una licencia de posesión de arma de fuego— conlleva determinar si la jurisdicción del Tribunal Superior concedídale en la Ley de Armas de Puerto Rico quedó enmendada por la Ley de la Judicatura de Puerto Rico de 1994 y ahora corresponde al Tribunal de Circuito de Apelaciones; implica examinar todas las disposiciones específicas pertinentes. De entrada, notamos que la revocación de licencias de posesión de armas de fuego está detalladamente regulada por el Art. 19(c) y (d) de la Ley de Armas de Puerto Rico (25 L.P.R.A. sec. 429(c) y (d)), que dispone:
(c) Cuando después de practicar la investigación correspon-diente resultare que el Superintendente de la Policía de Puerto Rico ha concedido una licencia para tener y poseer un arma de fuego a base de la información de hechos falsos o de la oculta-ción de hechos por parte del interesado, o cuando después de concedida una licencia resultare que el concesionario no tiene derecho a la misma de acuerdo con las disposiciones de este capítulo, o cuando después de concedida dicha licencia resul-tare que el concesionario no era acreedor a la misma por alguna *646razón a juicio del Superintendente de la Policía de Puerto Rico, o cuando después de la concesión de la licencia el concesionario realizare algún acto que justificare la cancelación de la misma de acuerdo con lo dispuesto en este capítulo, dicho Superinten-dente de la Policía de Puerto Rico podrá cancelar la licencia así concedida y el concesionario estará en la obligación de entre-garle el arma de fuego adquirida y poseída a virtud de dicha licencia al Superintendente de la Policía de Puerto Rico o al agente de orden público que lo represente. Si el concesionario dejare de entregar dicha arma de fuego dentro del término de cinco (5) días contados desde la fecha en que fuere para ello requerido por el Superintendente de la Policía de Puerto Rico incurrirá en delito menos grave, y convicto que fuere será cas-tigado con una pena de cárcel no menor de tres (3) meses ni mayor de un (1) año.
(d) Cuando el Superintendente de la Policía de Puerto Rico denegare a una persona una licencia para tener y poseer un arma de fuego bajo las disposiciones de este Capítulo, o cuando dicho funcionario cancelare una licencia bajo las disposiciones del inciso (c) de esta sección, la persona afectada podrá compa-recer ante la sala del Tribunal Superior del lugar en que radi-care su residencia y formular de nuevo su solicitud. El tribunal notificará al Superintendente de la Policía de Puerto Rico, quien podrá comparecer a sostener su negativa, y resolverá con la intervención del fiscal. El Tribunal Superior estará autori-zado para requerir las pruebas y ordenar las investigaciones que considerase necesarias y convenientes, y su decisión será final y firme. (Énfasis suplido.)
Vemos, pues, que estamos ante un procedimiento que no es de revisión propiamente, sujeto al expediente administrativo. Autoriza a la persona afectada, a formular de nuevo su solicitud ante el Tribunal Superior, cuyo foro viene obligado a notificar al Superintendente y resolver el asunto con la intervención del Ministerio Fiscal. Así notificado, el Superintendente, si lo estima necesario, podrá comparecer a sostener su negativa. Se autoriza expresamente al tribunal a requerir las pruebas y ordenar las investigaciones que considere necesarias y convenientes, y su decisión será final y firme. Se trata de una disposición estatutaria muy peculiar, que establece tanto la intervención del Superintendente como de un fiscal. El procedimiento establecido no es una revisión sino un juicio de *647novo, en el cual se puede ordenar investigar, tomar en con-sideración evidencia que no estuvo ante la agencia admi-nistrativa y llegar a una conclusión propia a base de la prueba desfilada. Véanse: Ayala Alicea v. E.L.A., 118 D.P.R. 507 (1987); Muñoz, Torres v. Superintendente Policía, 125 D.P.R. 603 (1990).
Concluimos que el recurso y el foro apropiado que tenía Román Ruiz para cuestionar la cancelación de su licencia de posesión de armas no era una revisión ante el Tribunal de Circuito de Apelaciones. Éste no poseía jurisdicción sobre dicho asunto. Lo procedente era una nueva solicitud de licencia para poseer un arma de fuego ante el Tribunal de Primera Instancia, el cual evaluaría el asunto como un juicio de novo, no una revisión administrativa. La diferencia en cuanto a ambos recursos es que en el juicio de novo, el tribunal podrá recibir cualquier prueba que presenten las partes a su favor, independientemente de que no haya sido presentada ante el Superintendente, y evaluarla según su propio criterio sin necesidad de conferirse deferencia a la decisión administrativa, como estaría sujeto ante un recurso de revisión administrativa.
La única variación que la Ley de la Judicatura de Puerto Rico de 1994, produjo sobre el Art. 19 de la Ley de Armas de Puerto Rico, supra, fue sustituir el Tribunal Superior por el Tribunal de Primera Instancia.
I-H hH HH
Aclarado este extremo, notamos también que el procedimiento especial para cuestionar la cancelación de una licencia de guardia de seguridad, está regulado por la Ley de Detectives Privados en Puerto Rico, Ley Núm. 108 de 1ro de julio de 1965 (25 L.P.R.A. see. 285 et seq.). Su Art. 15(3) dispone:
3. [El Superintendente] [t]endrá facultad para expedir, reno-var o denegar licencia de detectives privados o de agencias, así *648como para revocar licencias que ya hubieren sido expedidas. El Superintendente no denegará una solicitud de licencia ni revo-cará una licencia previamente concedida, sin la previa notifica-ción a la parte interesada sobre la celebración de una vista donde dicha parte tendrá oportunidad de comparecer a presen-tar evidencia, a interrogar testigos, y a exponer lo que a su derecho convenga. El Superintendente notificará por escrito en todo caso las razones en que basa su acción o determinación.
Cuando el Superintendente denegare o revocare una licencia, la parte agraviada podrá dentro de los diez días siguientes a la fecha de la notificación de dicha determinación solicitar revi-sión ante la Sala de San Juan del Tribunal Superior de Puerto Rico. La revisión se hará mediante juicio de novo, debiendo el Superintendente elevar ante el Tribunal Superior los autos ori-ginales del caso, dentro de los quince días siguientes a la fecha de la radicación del recurso de revisión. (Énfasis suplido.) 25 L.P.R.A. sec. 285n(3).
Nuevamente estamos ante el esquema de un juicio de novo, cuya única diferencia de la Ley de Armas de Puerto Rico, es que se ordena elevar al tribunal “los autos origina-les del caso”. Por ser su naturaleza un juicio de novo, no revisión administrativa, la Ley de la Judicatura de Puerto Rico de 1994 tampoco enmendó ni afectó esta ley. El tribunal de instancia, no el Tribunal de Circuito de Apelaciones, es el que tiene jurisdicción para atender las cancelaciones de licencias de guardia de seguridad decretadas por el Superintendente.
IV
La claridad de los procedimientos especiales para cues-tionar la cancelación de las licencias de posesión de armas de fuego y de guardia de seguridad, supera cualesquiera, dudas sobre el recurso disponible a una persona si el Su-perintendente no sigue el procedimiento para *649cancelarlas.(3) Ese fue el tercer planteamiento de error de Román Ruiz ante el Tribunal de Circuito de Apelaciones.
Sin embargo, el cuestionamiento de cualesquiera accio-nes de ese tipo por el Superintendente —omitiendo obser-var el procedimiento adecuado y demás formalidades— precisamente también sería materia apropiada que debe ser dilucidada primeramente ante el Tribunal de Primera Instancia, no en revisión ante el Tribunal de Circuito de Apelaciones. Lo contrario duplicaría los procedimientos, pues la vista del juicio de novo precisamente permite la presentación de toda la prueba procesal y sustancial perti-nente, incluso aquella demostrativa de que el Superinten-dente no observó los requisitos en ley y administrativos para cancelar las licencias.
En resumen, resolvemos que el Tribunal de Circuito de Apelaciones erró al asumir jurisdicción sobre la revisión de Román Ruiz y procede revocar su sentencia.

Se dictará la correspondiente sentencia.


 Elaboró los señalamientos siguientes:
“1. Erró el Superintendente de la Policía al negarse a devolver al peticionario las licencias y el arma de fuego que la Policía le ocupó a éste, sin fundamento ni razón legal para tal negación.
“2. Erró el Superintendente de la Policía al negarse a señalar vista administra-tiva para dilucidar la solicitud del aquí peticionario.
“3. Erró el Superintendente al cancelar, o revocar ‘de facto’ las licencias de Tener y Poseer Arma de Fuego y de Guardia de Seguridad del peticionario, sin notificación alguna al respecto y mucho menos oportunidad de ser oído.”
Argumentó que se violó su debido proceso de ley, ya que el Superintendente le denegó la devolución de su arma y licencias sin haberle notificado la revocación o cancelación de éstas; se le negó su derecho a vista y a que se consignaran los funda-mentos de hecho y de derecho que fundamentaban esa decisión.


 El Procurador General expone y discute los señalamientos siguientes:
“1. Erró el Honorable Tribunal de Circuito de Apelaciones en sustituir la norma establecida en Ayala Alicea v. E.L.A., 118 D.P.R. 507 (1987) y determinar que procede una revisión judicial en vez de un juicio de novo en los casos en que el Superinten-dente de la Policía de Puerto Rico cancele o deniegue una licencia para tener y poseer un arma de fuego.
“2. Erró el Honorable Tribunal de Circuito de Apelaciones al considerar la con-troversia en sus méritos ya que no era de su competencia conforme la ley y jurispru-dencia aplicable.”


 Por ejemplo, si no cumple con el requisito de notificar tal cancelación; no celebra la vista administrativa requerida en cuanto a las licencias de guardias de seguridad.